              Case 2:18-cv-00928-MJP Document 156 Filed 07/23/19 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          YOLANY PADILLA, et al.,                            CASE NO. C18-928 MJP

11                                  Plaintiffs,                MINUTE ORDER

12                  v.

13          US IMMIGRATION AND CUSTOMS
            ENFORCEMENT, et al.,
14
                                    Defendants.
15

16
            The following minute order is made by the direction of the court, the Honorable Marsha
17
     J. Pechman, United States District Judge:
18
            On July 3, 2019, the Government filed an appeal with the Ninth Circuit in the above-
19
     entitled matter. Dkt. No. 150. There is currently pending in this case a motion to dismiss (Dkt.
20
     No. 136) which is not one of the subjects of the appeal. The motion has been fully briefed. See
21
     Dkt. Nos. 141, 142.
22
            It is ordered that the motion to dismiss is TERMINATED while the appeal is pending.
23
     Once the appeal is resolved, the Government is directed to re-file its motion to dismiss if it still
24


     MINUTE ORDER - 1
              Case 2:18-cv-00928-MJP Document 156 Filed 07/23/19 Page 2 of 2



 1   wishes the Court to rule upon it. If the motion is re-filed, the parties will be permitted the option

 2   to simply re-file the current briefing, or to update the briefing as they deem necessary. Should

 3   the motion be re-filed, the parties are directed to indicate their intentions in that regard forthwith.

 4          The clerk is ordered to provide copies of this order to all counsel.

 5          Filed July 23, 2019.

 6
                                                      William M. McCool
 7                                                    Clerk of Court

 8                                                     s/Paula McNabb
                                                       Deputy Clerk
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
